DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-6, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cimpeanu et al. (US 2014/0275415).
Claim 1: Cimpeanu discloses a finely divided, starch-containing polymer dispersion which is obtained by free radical emulsion polymerization of ethylenically unsaturated monomers in the presence of a redox initiator and starch, wherein            (a) 0-40 wt% of a substituted styrene, (b) 60-100 wt% of a C1-C12-alkyl acrylate and/or C1-C12-alkyl methacrylate, (c) 0-10 wt% of another ethylenically unsaturated copolymerizable monomer, are used as the ethylenically unsaturated monomers (the sum (a)+(b)+(c) adds to 100 %) and (d) 15-40 wt% of a degraded starch of a molar mass Mw of from 1,000 to 65,000 g/mol, based on the total weight of solids content of components (a)+(b)+(c)+(d).  The polymerization being carried out in the presence of at least 0.01% by weight, based on the monomers used, of a terpene containing chain-transfer agent, and in which the polymer dispersion optionally includes an aluminum compound.  The use of the finely divided, starch-containing polymer dispersions as sizes for paper, board and cardboard is disclosed (Abstract, [0017]-[0034], claims 1, 16, examples).   Cimpeanu discloses the invention or in the least the differences if any are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 2-3: the invention is disclosed per claim 1, above.  The compounds of group (b) are esters of acrylic acid and methacrylic acid derived from C1-C12 monohydric acids. 
Claim 4: the invention is disclosed per claim 1, above.  The starch has been subjected to enzymatic treatment ([0100]-[0112]). 
Claim 5: the invention is disclosed per claim 1, above.   It would have been obvious that the amount of starch be optimized in order to obtain desired sizing results.                                                                                                                                                
           Claim 6: A paper including a finely divided, starch-containing polymer dispersion of claim 1, above, is disclosed ([0118]-[0120], claim 16).


Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748